                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PARK MERIDIAN CONDOMINIUM                         CASE NO. C19-0903-JCC
      ASSOCIATION, a Washington non-profit
10
      corporation,                                      MINUTE ORDER
11
                             Plaintiff,
12           v.

13    ALLSTATE INSURANCE COMPANY, an
      Illinois Corporation; DOE INSURANCE
14
      COMPANIES 1-10,
15
                             Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on Plaintiff Park Meridian Condominium
20
     Association, Defendant Allstate Insurance Company, and Defendant State Farm Fire and
21
     Casualty Company’s stipulated motion to consolidate this case with Park Meridian
22
     Condominium Association v. State Farm Fire & Cas. Co., et al., Case No. C18-1645-JCC (W.D.
23
     Wash.) (Dkt. No. 11).
24
            Pursuant to Western District of Washington Local Civil Rule 42(b) and the parties’
25
     stipulation, the Court hereby CONSOLIDATES Park Meridian Condominium Association v.
26
     Allstate Insurance Co., Case No. C19-0903-JCC (W.D. Wash.) with Park Meridian

     MINUTE ORDER
     C19-0903-JCC
     PAGE - 1
 1   Condominium Association v. State Farm Fire & Cas. Co., et al., Case No. C18-1645-JCC (W.D.

 2   Wash.) The Clerk is DIRECTED to consolidate case number C19-0903-JCC into case number

 3   C18-1645-JCC, and to add all Defendants to the case caption for C18-1645-JCC. All future

 4   pleadings shall bear the case number C18-1645-JCC.

 5          The parties also stipulate to entry of a new case schedule for Park Meridian

 6   Condominium Association v. State Farm Fire & Cas. Co., et al., Case No. C18-1645-JCC (W.D.

 7   Wash.). Having thoroughly considered the parties’ stipulation and finding good cause, the Court

 8   hereby ORDERS that the following case schedule shall govern Park Meridian Condominium
 9   Association v. State Farm Fire & Cas. Co., et al., Case No. C18-1645-JCC (W.D. Wash.):
10      1. Trial in this matter is set for August 10, 2020 at 9:30 a.m.;
11      2. Trial briefs, proposed voir dire, and joint jury instructions shall be filed no later than
12          August 6, 2020;
13      3. The proposed pretrial order shall be filed no later than July 30, 2020;
14      4. The parties shall contact Paul Pierson regarding the Court’s trial schedule no later than
15          July 13, 2020;
16      5. Defendants’ pretrial statement shall be filed no later than July 10, 2020;
17      6. Plaintiff’s pretrial statement shall be filed no later than June 30, 2020;
18      7. Dispositive motions shall be filed no later than May 12, 2020;

19      8. Discovery shall be completed no later than April 13, 2020;

20      9. Rebuttal expert disclosures shall be completed no later than March 12, 2020;

21      10. Plaintiff and Defendant Allstate shall complete Rule 39.1 mediation no later than

22          February 14, 2020;

23      11. Plaintiff and Defendant State Farm shall complete Rule 39.1 mediation no later than

24          April 27, 2020;

25      12. Expert disclosures shall be completed no later than February 12, 2020; and

26      13. Amended pleadings and third-party actions related to Plaintiff’s complaint against


     MINUTE ORDER
     C19-0903-JCC
     PAGE - 2
 1        Defendant Allstate shall be filed no later than November 8, 2019. The deadline for

 2        amended pleadings and third-party actions related to Plaintiff’s complaint against

 3        Defendant State Farm has already passed.

 4        DATED this 28th day of August 2019.

 5                                                       William M. McCool
                                                         Clerk of Court
 6
                                                         s/Tomas Hernandez
 7
                                                         Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0903-JCC
     PAGE - 3
